1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    FREDERICK BANKS, individually            Case No. 2:19-cv-08514-ODW (GJS)
      and as “next friend” to Rose
12    McGowan,
13                Petitioner                    JUDGMENT
14          v.
15    LISA BLOOM, et al.,
16                Respondents.
17
18     Pursuant to the Court’s Order Dismissing Petition,
19
20     IT IS ADJUDGED THAT the above-captioned action is dismissed.
21
22   DATE: 10/24/2019                     __________________________________
                                          OTIS D. WRIGHT II
23                                        UNITED STATES DISTRICT JUDGE
24
25
26
27
28
